DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 12-14, 16, 18, 20-24, 26-28, 30-32, 36, and 39 are canceled.  Claims 1-8, 10, 11, 15, 17, 19, 25, 29, 33-35, 37, and 38 are under examination.

Withdrawn Objections And/Or Rejections
The rejection of claims 1-8, 10, 11, 15, 17, 19, 25, 29, 33-35, 37, and 38 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Application No. 16/945,490 in view of WO 2015/131155 A1 (ALLAKOS INC., published 03 September 2015; of record), Mortaz et al. (2011, Pulmonary Pharmacology & Therapeutics 24:367-372; of record) and Purschke et al. (US 2009/0156542 A1; published 18 June 2009) as set forth at pp. 7-9 of the previous Office action (mailed 07 January 2022) is withdrawn in view of the abandonment of application 16/945,490.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10, 11, 15, 17, 19, 25, 29, 33-35, 37, and 38 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131155 A1 (ALLAKOS INC., published 03 September 2015; of record) in view of Mortaz et al. (2011, Pulmonary Pharmacology & Therapeutics 24:367-372; of record) and Purschke et al. (US 2009/0156542 A1; published 18 June 2009) for reasons of record.  The rejection is repeated below for convenience:
‘155 teaches a method for treating chronic COPD in an individual comprising administering to the individual an effective amount of an antibody that binds to human Siglec-8, wherein the treatment results in reduction of one or more symptoms  of COPD when compared to a baseline level before administration of the antibody. See [0007], [0086], [0095], [0096].  This is relevant to claims 1 and 11.  The antibody can comprise the CDRs of antibody 2E2, corresponding to instant SEQ ID NOs: 61-71.  See [0114]-[0148].  This is relevant to claims 15, 19.  The antibody can have the framework sequences recited in instant claim 25.  See claim 61 of ‘155.  Various types of antibodies including monoclonal, non-fucosylated, humanized, Fab fragments, and antibodies comprising human IgG1 Fc regions are taught at [0116], [0159]-[0185], [0237]-[0244].  This is relevant to claims 17, 29, and 33-35.  Treatment of humans is taught at [008]-[0009], which is relevant to claim 37.  Administration of the antibody in the form of a pharmaceutical composition further comprising a pharmaceutically acceptable carrier is taught at [0245]-[0255].  This is relevant to claim 38.
‘155 also teaches that anti-Siglec-8 antibodies can be used to treat diseases mediated by mast cells, since the antibodies bind to Siglec-8 expressed on mast cells and then depletes the mast cells.  See [0114]-[0115], [0158], [0260].
‘155 does not explicitly state that the COPD is non-eosinophilic, or that the individual being treated has a blood eosinophil count of less than about 5% or 2%, or wherein a sputum sample from the individual has less than about 2% eosinophils relative to total cell count and/or more than about 70% neutrophils relative to total leukocyte content.  ‘155 does not explicitly teach that the individual is a smoker, or has been diagnosed with one or more of the conditions listed in claim 8, or wherein the individual does not have asthma or ACOS.
However, Mortaz et al. provides evidence that it was well known in the art at the time of the invention that chronic COPD is primarily caused by smoking (abstract) and involves emphysema (top of p. 368, left column).  Sputum of individuals with smoking-induced COPD have very few eosinophil cells (i.e., non-eosinophilic COPD) and numerous neutrophils, which is confirmed in the animal models.  See Sections 1.1 and 2.1.  Purschke et al. explain that asthma is associated with elevated eosinophils whereas chronic COPD is characterized by elevated neutrophils.  See [0616].  Thus, it is logical that most individuals with chronic COPD would not also have asthma.
Mortaz et al. further state that the scientific evidence to date supports the theory that mast cells play a critical role in the pathology of chronic COPD, and that therapeutic agents that target mast cells may be useful in treating chronic COPD.  See entire publication.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of treating chronic COPD with anti-Siglec-8 antibodies as taught by ‘155, by selecting patients who have smoking-induced COPD and thus have the eosinophil and neutrophil counts as recited in the claims in view of Mortaz et al. and Purschke et al.   A reasonable expectation of success and motivation to do so are provide by the teachings of ‘155 that anti-Siglec-8 antibodies can be sued to treat diseases mediated by mast cells, and the teachings of Mortaz et al. who review the scientific evidence that chronic COPD is mediated by mast cells.

Applicant’s arguments (pp. 6-8, remarks received 06 October 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that it would not have been reasonable to expect that depleting mast cells would reverse the influx of neutrophils, and thus effectively treat non-eosinophilic COPD.  Specifically, Applicant urges that Mortaz fails to provide a reasonable expectation that mast cells are causative factors in non-eosinophilic COPD.  Applicant points to Barnes (2019, Allergy 74:1249-1256) as describing the difficulty in identifying distinct inflammatory endotypes in COPD, but that COPD is mainly characterized by infiltrating neutrophils in the lungs and abnormally activated macrophages (p. 1250).  Applicant points to Mortaz as supporting the assertion that the role of mast cells was not as well established.  Applicant concludes that because of this uncertainty, the skilled artisan would not have reasonably expected that inhibiting activation of or depleting mast cells using an anti-Siglec-8 antibody would have reversed neutrophil infiltration/activity in non-eosinophilic COPD.
This has been fully considered but is not found to be persuasive.  While cautionary statements are common in peer-reviewed journals, clearly the main thrust if the Mortaz publication is to review the evidence that mast cells play a key role in COPD.  The preponderance of evidence presented in the review by Mortaz  supports the hypothesis that mast cells play a significant role in the pathology of smoking-induced, or non-eosinophilic COPD, and that therapeutics directed at mast cells would be beneficial in treating such COPD patients.  No evidence has been submitted that mast cells are not critical in the pathology of COPD.  Such is sufficient to provide a reasonable expectation of success in combining the teachings of the references to arrive at the claimed invention.  Regarding the Barnes publication, no copy of this reference could be found in the response.  Accordingly, the alleged evidence therein is not found to be persuasive.
Applicant argues that even if it had been established that mast cells are responsible for neutrophil influx in non-eosinophilic COPD, the skilled artisan would not have had a reasonable expectation of success that inhibiting activation of or depleting mast cells using an anti-Siglec-8 antibody would successfully treat non-eosinophilic COPD based on the cited references.  Applicant points to Mortaz and Barnes as noting that neutrophils are one of the major effectors of COPD pathogenesis.  Applicant notes, however, that therapies aimed at neutrophils were not effective in treating COPD at the time the application was filed.  Applicant points to evidence of such in Barnes regarding navarixin and other neutrophil-targeting treatments, which reduced sputum neutrophils but had no clinical benefit on symptoms.  Applicant concludes that the unexpected finding that anti-Siglec-8 antibody therapy reduced neutrophil infiltration and improved lung function in a smoking-induced COPD model was unexpected.
This has been fully considered but is not found to be persuasive.  Again, since no copy of the Barnes publication was provided, the alleged evidence therein is not found to be persuasive.  The combination of references provides a reasonable expectation in successfully treating non-eosinophilic or smoking-induced COPD with the anti-Siglec-8 antibody of Bebbington due to the evidence in Bebbington that the antibody bound to and depleted mast cells, and the evidence in Mortaz that mast cells contribute to the pathology of non-eosinophilic or smoking-induced COPD.  Regarding the effect on neutrophils, Mortaz suggests at p. 369, section 2.2, that cigarette smoke leads to mast cell accumulation, and induces the production of chemokines, which in turn leads to influx of neutrophils. At pp. 369-370, Mortaz reviews clinical evidence that cigarette smoke leads to an increase in mast cells, which in turn leads to secretion of inflammatory cytokines or chemokines, which in turn leads to influx of neutrophils. Thus, it is logical that depleting the mast cells would reasonably have been expected by the skilled artisan to reverse the influx of neutrophils. Accordingly, the results provided in the instant application, Example 2, do not constitute a showing of unexpected results, as the connection between COPD, mast cell, and neutrophils can be found in the cited references as discussed above.
For all of these reasons, the rejection is maintained.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 November 2022